DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, 17, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite for the recitation “the first layer provides supporting and shock absorbing structure from loose elastomeric material.” The claim which lacks proper antecedent basis for “loose elastomeric material” since the first layer has not previously be defined as containing any elastomeric material and/or any loose material.  While claim 9 states the first layer “contains primarily only elastomeric material throughout the first layer,” claim 10 is dependent from claim 1 not claim 9.  
Claim 13 is indefinite for the recitation “the infill in the first layer is original infill installed in the first layer” since it is unclear what the infill is “original” to.  For examination purposes, any infill installed in the first layer is considered to be “original” to said installation of the first layer.  
Claim 17 is indefinite for the recitation “wherein the first infill particles are being reused…” since said infill particles have not been limited to any first use that would render present usage as “reuse.”  For examination purposes, any use of the playing field beyond an initial (e.g., first game) use (e.g., repeated use of multiple games held on said playing field over time) constitutes “reuse” of the infill particles.
Claim 24 recites the limitation “the tapered infill particles” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note tapered infill particles are recited in claim 23, but claim 24 depends from claim 1, not 23.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0118755 issued to Motz et al.
Motz discloses a synthetic turf for athletic playing fields, wherein one embodiment is a multilayered synthetic turf comprising at least two layers of filled synthetic turf (sections [0001] and [0025]).  Specifically, the synthetic turf comprises an upper surface layer of filled synthetic turf residing over a subsurface lower layer of another filled synthetic turf (section [0025] and Figures 2A and 2B).  
The upper synthetic turf layer comprising a flexible, water permeable backing (i.e., having drainage openings therein) and a plurality of grass-like pile filaments secured thereto (sections [0025], [0039], and [0040] and Figure 1).  The pile filaments may be tufted to the backing and glued or otherwise secured thereto as is known in the art (section [0040]).  A particulate infill material resides on the backing and extends upwardly to a desired height (section [0041]).  Said infill may comprise a lower ballast layer of gravel and sand and an upper layer of resilient particles (section [0022]).
The subsurface synthetic turf comprising a backing having a plurality of pile filaments secured to (e.g., tufted) and extending upwardly therefrom to a desired height and fill material leveled to a desired height (sections [0025], [0047], and [0048], claim 7, and Figures 2A and 2B).  The subsurface fill material comprises at least some resilient particles, such as crumb rubber particles (i.e., loose elastomeric material) (sections [0023], [0025], and [0048]).  In one embodiment, the subsurface fill material comprises a lower layer of gravel or sand and an upper layer of resilient rubber (section [0025]).  

	Thus, the Motz reference anticipates applicant’s claims 1, 2, 4, 6-12, 14-16, and 18-20.  
Regarding claim 5, the limitation thereof regarding how the infill is leveled amounts to a method limitation in a product claim.  As such, said limitation is not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656.  Therefore, claim 5 is rejected along with parent claim 1.  
Regarding claim 13, which limits the infill of the first subsurface layer to being “original infill,” said limitation is met by the fact that the Motz infill of the subsurface is original to the subsurface installation.  Hence, claim 13 is rejected along with parent claim 1.  
Regarding claim 17, which limits the first infill particles to being reused in a configuration that provides a level base and shock absorbency, as set forth above, Motz teaches the subsurface infill provides a level base for the surface synthetic turf and provides a desired level of shock absorbency.  Additionally, since the synthetic turf is employed as an athletic field, .  
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0002832 issued to Brown.
Brown discloses an artificial turf system comprising an old artificial turf as an underlayer (title).  Specifically, Brown teaches an artificial turf system comprising an existing artificial turf, an elastic layer, and a new artificial turf layer installed over said existing artificial turf (abstract, section [0013], and Figures 3a and 3b).  The existing artificial turf includes a plurality of existing artificial turf pile fibers attached to an existing carrier structure and existing infill granules (abstract and sections [0013]).  The elastic layer (i.e., applicant’s additional material) is formed by a hardened binder overlapping and penetrating an upper portion of said existing infill layer (abstract and section [0013]).  The new artificial turf comprises a plurality of new artificial turf fibers incorporating into a carrier mesh (i.e., having openings therein) (sections [0015] and [0042]).  The Brown invention has the advantage of not having to remove an existing, worn-out artificial turf or its infill from an existing site prior to installing a new artificial turf (section [0025]).  Additionally, the existing artificial turf layer provides a cushioning effect (i.e., shock absorption) and may allow for a relatively thin new artificial turf (sections [0070] and [0073]).
The artificial turf pile fibers of the existing artificial turf may be tufted or woven into the carrier structure and a backing (e.g., latex coating) applied thereto to secure said pile fibers (section [0040]).  The new artificial turf pile fibers tufted into a carrier and comprises an elastic backing of latex or polyurethane (sections [0039] and [0058]).  The pile fibers of the existing artificial turf may be broken, damaged, or missing from prior use (section [0056]). The infill granules of the existing and/or new artificial turf may be rubber granules, sand, coated plant fiber 
Thus, Brown anticipates applicant’s claims 1-4, 6-14, and 16-20.
Regarding claim 5, the limitation thereof regarding how the infill is leveled amounts to a method limitation in a product claim.  As such, said limitation is not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656.  Therefore, claim 5 is rejected along with parent claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0118755 issued to Motz et al. in view of US 2021/0002832 issued to Brown.
Motz fails to teach the subsurface synthetic turf is in a worn condition with degraded turf fibers.  In other words, Motz fails to explicitly teach installing the upper synthetic turf layer over an existing worn-out synthetic turf.  However, such installation of a new artificial turf over an old artificial turf is known in the art.  For example, as set forth above, Brown discloses an artificial turf system comprising an old artificial turf as an underlayer (title).  Brown teaches the invention has the advantage of not having to remove an existing, worn-out artificial turf or its infill from an existing site prior to installing a new artificial turf (section [0025]).  Additionally, the existing artificial turf layer provides a cushioning effect (i.e., shock absorption) and may allow for a relatively thin new artificial turf (sections [0070] and [0073]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the Motz upper synthetic turf over an existing worn synthetic turf in order to provide a new synthetic turf without removal of the old synthetic turf and to provide additional cushioning properties thereto.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 3 is rejected as being obvious over the cited prior art.  
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0118755 issued to Motz et al. in view of EP 185 645 issued to Arrant.
Regarding claims 21 and 23, Motz fails to teach a flat peripheral surface area adjacent to a nailer, wherein a plurality of aggregates or the first infill particles are tapered in height towards the outer edge of said peripheral area.  However, Arrant discloses an artificial turf playing field comprised of water permeable artificial turf (abstract).  A layer of turf comprises a flat peripheral surface area above a nailer, wherein, adjacent to said flat surface, a subbase has a height that 
Regarding claims 22 and 24, Motz fails to teach the upper synthetic turf is attached to a nailer at the peripheral edge of the synthetic turf system.  However, Arrant teaches an artificial turf positioned over a tapered subbase and attached to a nailer at the edge of a peripheral area (Figure 1).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to nail the upper synthetic turf of Motz to a nailer at the peripheral edge thereof in order to secure said synthetic turf.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 22 and 24 are rejected as being obvious over the cited prior art.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0002832 issued to Brown in view of EP 185 645 issued to Arrant.
Regarding claims 21 and 23, Brown fails to teach a flat peripheral surface area adjacent to a nailer, wherein a plurality of aggregates or the first infill particles are tapered in height towards the outer edge of said peripheral area.  However, Arrant discloses an artificial turf playing field comprised of water permeable artificial turf (abstract).  A layer of turf comprises a flat peripheral surface area above a nailer, wherein, adjacent to said flat surface, a subbase has a height that tapers towards an outer edge of the peripheral area (page 4, lines 6-12 and Figure 1). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claims 22 and 24, Brown fails to teach the upper synthetic turf is attached to a nailer at the peripheral edge of the synthetic turf system.  However, Arrant teaches an artificial turf positioned over a tapered subbase and attached to a nailer at the edge of a peripheral area (Figure 1).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to nail the new artificial turf of Brown to a nailer at the peripheral edge thereof in order to secure said artificial turf.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 22 and 24 are rejected as being obvious over the cited prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The following references teach artificial turf systems comprising two layers of artificial turf structures:
JP 05-156603 issued to Iwasaki.
JP 11-229313 issued to Nishikawa et al.
JP 2012-132274 issued to Horio et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        June 4, 2021